EXHIBIT 10.5

 

Description of Certain Benefits of Members of the Board of Directors and
Executive Officers

 

Delta provides certain flight benefits to members of its Board of Directors and
provides certain benefits to its executive officers. Delta reserves the right to
change, amend or terminate these programs, consistent with their terms, at any
time for any reason for both active and retired directors and employees.

 

Flight Benefits: As is common in the airline industry, Delta provides
complimentary travel and certain Delta Crown Room privileges for members of the
Board of Directors; executive officers; the director’s or officer’s spouse,
domestic partner or designated companion; the director’s or officer's children
and parents; and, to a limited extent, other persons designated by the director
or officer. Complimentary travel for such other persons is limited to an
aggregate imputed value of $20,000 per year for Delta’s directors, Chief
Executive Officer and President, and $15,000 per year for Delta’s executive vice
presidents. Delta reimburses the associated taxes on complimentary travel with
an imputed value of up to (1) $25,000 per year for directors, the Chief
Executive Officer and the President and (2) $20,000 per year for executive vice
presidents. Unused portions of the annual allowances described in the previous
two sentences accumulate and may be carried into succeeding years. A director
who retires from the Board at or after age 52 with at least 10 years of service
as a director, at or after age 68 with at least five years of service as a
director, or at his or her mandatory retirement date continues to receive these
travel benefits during his or her life, except the director does not receive any
additional annual allowances following retirement. An executive officer who
retires at or after age 52 with at least 10 years of service, or at or after age
62 with five years of service, continues to receive these travel benefits during
his or her life, except the officer does not receive any additional annual
allowances following retirement.

 

Executive Life Insurance: Delta provides life insurance coverage of two times
base salary to executive officers through an endorsement split dollar program
under which Delta owns the policy. Delta reimburses active participants for
taxes associated with the program while the endorsement is in effect. After
retirement, death benefit coverage continues for an executive officer who
retires at or after age 62 with at least ten years of service. If an executive
officer retires prior to age 62 or with less than ten years of service, the
participant’s death benefit is reduced by 3% for each year of age less than 62
and by 10% for each year of service less than ten years. Insurance coverage
ceases for executive officers who terminate employment other than as a result of
retirement, approved long-term disability or death.

 

Executive Physicals: Delta requires executive officers to obtain a comprehensive
annual physical examination. Delta pays the cost of this required examination
and reimburses active participants for associated taxes, if any.

 

Financial Planning Services: Executive officers are eligible for reimbursement
of up to $15,000 per year for tax preparation, legal and financial planning
services under Delta's Financial Planning Program if they so choose.

 

Home Security Services: Delta reimburses executive officers for installation and
monthly monitoring of home security systems if they so choose.

 

Vacation: Delta’s standard policy regarding personal time off and paid holidays
applies to Delta’s executive officers except that they will begin to accrue
vacation at the service level currently corresponding to four weeks of vacation.

 

 

 